Citation Nr: 0609641	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic renal disease with hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from February 1998 until 
February 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

It is noted that, following certification of the appeal to 
the Board, a statement from the veteran was received in 
December 2005.  Such statement was not accompanied by a 
waiver of Agency of Original Jurisdiction (AOJ) 
consideration.  However, the Board finds that the content of 
the December 2005 statement is cumulative of the evidence 
already associated with the claims file at the time of the 
issuance of the last supplemental statement of the case in 
November 2005.  Indeed, in the December 2005 communication, 
the veteran merely reports medical findings that were 
previously available to the RO.  As such, there is no new 
evidence requiring readjudication by the RO and a remand is 
not necessary under Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  


FINDINGS OF FACT

Throughout the rating period on appeal, the competent 
evidence reveals findings consistent with stage 2 chronic 
kidney disease and diastolic blood pressure readings have 
consistently been less than 120 mm.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for chronic renal disease with 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.104, Diagnostic Code 7101 (2005); 38 C.F.R. § 4.115a, 
Diagnostic Code 7530 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

In the present case, VA satisfied its duty to notify by means 
of March 2002 and May 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant, as well as an 
SOC and SSOC.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Here the veteran is appealing the initial rating assignment 
as to his chronic renal disease with hypertension.  In this 
regard, because the June 2002 rating decision granted the 
veteran's claims of entitlement to service connection, such 
claims are now substantiated.  As such, his filing of a 
notice of disagreement as to the June 2002 determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The SOC and SSOCs, under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the chronic renal disease 
(renal dysfunction) at issue (38 C.F.R. § 4.115a), and 
included a description of the rating formulas for that 
disability.  The AOJ letters, rating decision and the SOC and 
SSOCs thus informed the appellant of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the percentage that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.  

The notice discussed above did not apprise the veteran of the 
law concerning effective dates.  However, because the instant 
decision denies the veteran's increased rating request, no 
effective date is assigned.  As such, the absence of notice 
regarding effective dates does not prejudice the veteran 
here.  See Bernard v. Brown, 4 Vet. App. 384, 394.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the November 2002 
Statement of the Case, and November 2005 Supplemental 
Statement of the Case, included such notice in its recitation 
of the complete text of 38 C.F.R. § 3.159(b)(1).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete appropriate 
VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements, as well as medical texts submitted in 
support of his claim.  
In one statement dated in October 2004, the veteran reported 
having received treatment at the VA Medical Center in San 
Diego between January and February 2002.  However, requests 
to that facility reveal that no records of the veteran were 
found.  Moreover, the veteran has not identified any further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Chronic renal disease is evaluated pursuant to Diagnostic 
Code 7530.  That Code section instructs the rater to evaluate 
chronic renal disease requiring regular dialysis as renal 
dysfunction.

The rating schedule for renal dysfunction, as set forth under 
38 C.F.R. § 4.115a, provides for a 30 percent evaluation 
where albumin is constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101. 
The next-higher 60 percent rating is warranted where the 
evidence demonstrates renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.

Hypertension is evaluated under Diagnostic Code 7101.  Under 
that Code section, a 10 percent evaluation applies where the 
evidence shows diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more, or as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
contemplates diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

For the purpose of applying the laws administered by VA, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For this purpose, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.

The Board has reviewed the competent evidence and finds that 
the currently assigned 30 percent evaluation appropriately 
reflects the veteran's disability picture throughout the 
rating period on appeal and that a higher rating is not 
permissible.  In so finding, it is noted that the medical 
evidence fails to indicate constant albuminuria with edema.  
To the contrary, a February 2002 treatment report indicated 
negative laboratory results.  Additionally, an April 2002 VA 
treatment record indicated that there were no signs or 
symptoms of anemia.  Furthermore, a May 2002 VA examination 
report indicated that there was no edema of the extremities.  
Moreover, a urinalysis taken at that time was negative for 
blood and protein.  A July 2004 urinalysis does reveal a high 
albumin reading, but this isolated finding, when viewed with 
the other evidence of record, does not demonstrate constant 
albuminuria as would be necessary for assignment of the next-
higher 60 percent rating under the rating schedule for renal 
dysfunction.

The evidence of record also fails to reveal definite decrease 
in kidney function such as to warrant the next-higher 60 
percent evaluation under the criteria for renal dysfunction.  
Indeed, upon VA examination in May 2005, the severity of the 
veteran's chronic renal disease was found to be stage 2.  
Such conclusion was based on evidence showing a glomerular 
filtration rate between 60 and 89 ml/minute.  A medical text 
of record reveals that Stage 2 kidney disease signifies 
mildly reduced kidney function.  The Board finds that the 
currently assigned 30 percent evaluation already contemplates 
such mild dysfunction and thus the May 2005 finding of stage 
2 chronic renal disease does not serve as a basis for a 
higher rating.  

In contending that a higher evaluation is warranted, the 
veteran calls attention to the medical evidence showing 
creatinine readings between 1.3 mg/dl and 1.7 mg/dl.  A 
medical text submitted by the veteran indicates that normal 
levels of creatinine in the blood commonly would be from .6 
to 1.2 mg/dl.  It was noted that a creatinine level of 2.0 
would signify only 50 percent of normal renal function.  

While acknowledging the abnormal creatinine levels of record, 
the Board nevertheless finds that the currently assigned 30 
percent evaluation for chronic renal disease is appropriate 
throughout the rating period on appeal.  Indeed, the VA 
examiner in May 2005 noted the creatinine levels of record 
ranging from 1.3 mg/dl to 1.7 mg/dl from 2002 to 2004.  
However, even considering such readings, it was still 
determined that the veteran had stage 2 chronic kidney 
disease, reflective of only mildly reduced kidney function, 
from 2002 to the present.

Finally, the Board has considered whether a higher disability 
evaluation is possible on the basis of hypertension.  Again, 
a 60 percent evaluation for renal dysfunction would be 
warranted where the veteran meets the criteria for a 40 
percent rating for hypertension.  Per Diagnostic Code 7101, a 
40 percent rating for hypertension is justified where 
diastolic pressure is predominantly 120 or more.  However, 
such is not demonstrated here.  Indeed, a May 2002 VA 
examination report indicated a history of hypertension with 
diastolic blood pressure ranging from 80 to 98 during 
frequent blood pressure checks.  Blood pressure upon 
examination in May 2002 revealed a diastolic pressure of 84.  
No other evidence of record revealed diastolic pressure of 
120 or more at any time during the rating period on appeal.  
Therefore, an increased rating is not warranted based on the 
veteran's hypertension.  Rather, his documented hypertension 
is appropriately reflected in the currently assigned 30 
percent rating for renal dysfunction.  

In his December 2005 statement, the veteran expressed his 
belief that he was entitled to separate ratings for his 
service-connected chronic renal disease and his service-
connected hypertension.  However, hypertension is among the 
criteria for consideration in the assignment of the 30 
percent evaluation in effect under 38 C.F.R. § 4.115a.  As 
such, it would constitute impermissible pyramiding to also 
assign a separate compensable evaluation for the same 
symptomatology under a different rating code.  See 38 C.F.R. 
§ 4.14 (2005).  Indeed, because the symptomatology associated 
with the veteran's chronic renal disease and hypertension are 
duplicative and overlapping, the assignment of separate 
ratings is not appropriate.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); see also 38 C.F.R. § 4.14 (2004)

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
here.  However, no other Diagnostic Codes are relevant to the 
claim.

In conclusion, the evidence of record reveals a disability 
picture commensurate with the 30 percent rating for chronic 
renal disease in effect throughout the rating period on 
appeal.  There is no basis for an evaluation in excess of 30 
percent for any portion of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

An initial evaluation in excess of 30 percent for chronic 
renal disease with hypertension is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


